Opinion issued April 17, 2003 



 

 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00308-CV
____________

IN RE BILLY SALAZAR, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
                Relator, Billy Salazar, requests that this Court compel respondent
 to: (1)
grant unspecified motions filed in cause number 932110, and (2) reduce the amount
of his pretrial bond in the same cause number.  We deny the petition.
               A writ of mandamus will issue to correct the violation of a duty imposed by
law when there is no adequate remedy at law.  Canadian Helicopters Ltd. v. Wittig,
876 S.W.2d 304, 305 (Tex. 1994) (orig. proceeding); State ex rel. Vance v. Routt, 571
S.W.2d 903, 907 (Tex. Crim. App. 1978).  Relator has not provided us with a record
demonstrating:  (1) that respondent has a legal duty to grant relator’s motions,
including a motion to reduce bail; (2) that relator made a demand for performance;
or (3) that the trial court refused his request.  See Barnes v. State, 832 S.W.2d 424,
426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Keyes, and Higley.